   4:21-cr-03054-JMG-CRZ Doc # 49 Filed: 09/21/21 Page 1 of 1 - Page ID # 90




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                         4:21CR3054

      vs.
                                                          ORDER
ENRIQUE STEVEN ABARCA,

                     Defendant.


       Defendant was previously released on conditions, but for the purposes of
detention there’s probable cause to believe the defendant violated the terms of
that release by being discharged from a residential facilty. Based on the evidence
presented, the court finds Defendant cannot be trusted to comply with the
conditions of pretrial supervision and, as such, Defendant’s release would pose a
risk of harm to the community and a risk of flight.

      Accordingly,

      IT IS ORDERED:

       The defendant is committed to the custody of the Attorney General or a
designated representative for confinement in a corrections facility separate, to
the extent practicable, from persons awaiting or serving sentences or held in
custody pending appeal. The defendant must be afforded a reasonable
opportunity to consult privately with defense counsel. On order of United States
Court or on request of an attorney for the Government, the person in charge of
the corrections facility must deliver the defendant to the United States marshal
for a court appearance.

      September 21, 2021.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
